DETAILED ACTION
This Office Action is responsive to the application filed on March 05, 2021. Claims 1-14 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 is objected to because “E” and “F” are reversed in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claims 1-14, the following recitations lack sufficient antecedent basis in their first instance and render the scope of the respective claim(s) indefinite: 
“the diameter” in claim 1 (line 5); 
“the point” in claim 1 (line 10); 
“the runway centre line” in claim 1 (line 11); 
“the Effective Perceived Noise Level (EPNL)” in claim 1 (line 11);
“the fan diameter” in claim 4; 
“the bypass ratio” in claim 5;
“the fan diameter” in claim 6 (line 2); 
“the rotational speed of the fan” in claim 6 (lines 2-3); 
“the fan tip pressure ratio” in claim 7 (line 1); 
“the fan exit” in claim 7 (line 2); 
“the flow at the fan exit” in claim 7 (line 2); 
“the mean total pressure of the flow at the fan exit” in claim 7 (line 2); 
“the fan inlet” in claim 7 (line 4); 
“the flow at the fan inlet” in claim 7 (lines 3-4); 
“the mean total pressure of the flow at the fan inlet” in claim 7 (lines 3-4); and 
“the maximum rotational speed of the turbine” in claim 11 (lines 2-3). 

NOTE: a recitation of an inherent characteristic of an earlier recitation does not require an additional antecedent, where it is clear what is being referenced (e.g., recitation of "an ellipse" would provide antecedent basis for "an ellipse having a major diameter" because there can be no dispute that mathematically an inherent characteristic of an ellipse is a major diameter). However, where a recitation of a characteristic is such that it raises question as to what characteristic is being referred to absent a proper antecedent, the claim is indefinite. For example, “the diameter of the fan” as recited in claim 1 at line 5 could refer to a tip diameter of the fan, a hub diameter of the fan, a diameter including the fan case or one absent the fan case. Accordingly, “the diameter” as recited is indefinite. Notably, replacing “the diameter” in claim 1 at line 5 with – a diameter – of the fan would resolve this issue, as it would be clear that “a diameter” could refer to any diameter of the fan.
In Claim 1, “a take-off lateral reference point is defined as the point on a line parallel to and 450 m from the runway centre line where the Effective Perceived Noise Level (EPNL) is a maximum during take-off of an aircraft to which the gas turbine engine is attached” and “a rotational speed at the take-off lateral reference point…” are functional in nature and render the claim indefinite. The language fails to set forth well-defined boundaries of the invention. An aircraft is not set forth in the claim. However, the recitations above are variable and dependent on an aircraft of unspecified build and unspecified standard(s) for a given engine. Thus, the same engine could have any number of rotational speeds at a take-off lateral reference point for different aircraft. Thus, there is not a clear cut indication of the metes and bounds of the claim and one of ordinary skill in the art would not know from the claim terms what structures are encompassed by the claim. 
As to Claims 5, 7-10, the term "optionally" as recited in the following instances renders the claim indefinite because it is unclear whether the limitations are intended to further limit the claim:
“optionally 13.0 to 18.0” in claim 5; 
“optionally 1.35 to 1.45” in claim 7; 
“optionally 80 to 140 rotor blades” in claim 8; 
“optionally in the range of from 85 to 120 rotor blades” in claim 9; and 
“optionally in the range of from 80 to 120 rotor blades” in claim 10. 
As to Claim 11, the recitation “taking off from a runway, wherein the maximum rotational speed of the turbine during take-off is in the range of from 5300 rpm to 7000 rpm” renders the claim indefinite. It is unclear if the claim requires: (i) only for the turbine to not exceed a maximum rotational speed during take-off, the maximum speed being in the range of from 5300 to 7000 rpm; or (ii) for the turbine to operate at the maximum rotational speed during take-off, the maximum speed being in the range of from 5300 to 7000 rpm. 
As to Claim 13, it is unclear if elements “a take-off lateral reference point”, “a line” and “a maximum during take-off” refer to the aforementioned take-off lateral reference point, line and maximum during take-off as set forth in Claim 1; or different elements. 
 As to Claim 14, it is unclear if the low speed system parameter must: (i) only be within the claimed range; or (ii) be within the claimed range at the take-off lateral reference point. 
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
9,650,965
“TOPOL”
10,814,990
“VASSBERG”
10,060,357
“ADAMS”
2018/0252166
“POINTON”
9,017,037
“BALTAS”



This action references the following non-patent documents:
AUTHOR OR EDITOR
TITLE (DATE), 
PUBLISHER, 
EDITION
CHAPTERS / PAGES
DOCUMENT
HEREINAFTER
See Pub.
The Jet Engine (2005),
Rolls Royce, 
5th Edition

Chapter 1.4, 
PP. 54-70

PROVIDED
“ROYCE”
Knip, Jr. 
Analysis of an Advanced Technology Subsonic Turbofan Incorporating Revolutionary Materials (1987), 
NASA, 
NASA-TM-89868
ALL
PROVIDED
“KNIP”
See Pub.
Training Manual AIRBUS A320 (2016), 
Technical Training LATAM S.A., 
ATA 71-80 POWER PLANT P&W 1100 NEO
Chapter 2
PROVIDED
“A320”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over TOPOL in view of ROYCE AND VASSBERG.  
Re Claim 1, TOPOL teaches a gas turbine engine 20 for an aircraft comprising: an engine core comprising a turbine 46, a compressor 44, and a core shaft 40 connecting the turbine to the compressor; a fan 42 located upstream of the engine core, the fan comprising a plurality of fan blades, the diameter of the fan is ϕfan (m) (fan tip diameter, shown in Figure 1); and a gearbox 48 that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, wherein the minimum number of rotor blades in any single rotor stage of the turbine that drives the fan via the gearbox is NTURBmin; a take-off lateral reference point is defined as the point on a line parallel to and 450 m from the runway centre line where the Effective Perceived Noise Level (EPNL) is a maximum during take-off of an aircraft to which the gas turbine engine is attached (FAR 36, takeoff certification point, 6:1126 – See Also ROYCE at p. 58); the turbine that drives the fan via the gearbox comprises at least two axially separated rotor stages (Figure 1) and has a rotational speed at the take-off lateral reference point of Wlrp (rpm) (inherent); a low speed system parameter (LSS) is defined as: LSS=Wlrp x NTURBmin x ϕfan (inherent).
TOPOL further teaches at the take-off point, for every stage of the low pressure turbine: 
 blade count x rotational speed / 60 being less than or equal to 10000 Hz (5:57 to 6:10, 6:28). As will be appreciated, every stage clearly includes the stage with the minimum number of rotor blades in any single stage, where the corresponding blade count is equal to NTURBmin. Moreover, it will be appreciated that multiplying both sides of the equation by 60 yields the equivalent formula: blade count x rotational speed (Wlrp, rpm) ≤ 600000. As such, TOPOL suggests Wlrp x NTURBmin that is equal to 600,000. However, TOPOL fails to quantify the fan diameter and thus is silent regarding a value of LSS. 
	VASSBERG teaches providing a fan diameter of 120 inches, equal to 304.8cm, (1:29-40, 7:1-14) and up to 135 inches, equal to 342.9cm (7:1-14). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of TOPOL and ROYCE such that Wlrp x NTURBmin is equal to 600,000 and ϕfan is equal to 3.048 meters or 3.429 meters, yielding an LSS of 1.82x106 m-rpm and 2.06x106 respectively (such that 1.3x106 m-rpm ≤ LSS ≤ 2.9x106 m-rpm), in order to provide an efficient very-high-bypass-ratio turbofan engine that provides increased thrust for the amount of fuel burned, low-fan-pressure-ratio engines (VASSBERG 1:29-40) by selection of diameter (ϕfan), while facilitating operational noise that is less sensitive to human hearing (5:23-47) by selection of Wlrp and NTURBmin. 
Re Claim 2, TOPOL in view of ROYCE and VASSBERG teaches the engine of claim 1, wherein 1.6x106 m-rpm ≤ LSS ≤ 2.8x106 m-rpm (see Claim 1 above). 
Re Claim 4, TOPOL in view of ROYCE and VASSBERG teaches the gas turbine engine according to claim 1, wherein the fan diameter is in the range of from 320 cm and 400 cm (See Claim 1, VASSBERG 7:1-14, fan of 135 inches or 342.9cm). 
Re Claim 12, TOPOL in view of ROYCE and VASSBERG teaches the engine of claim 1. TOPOL further teaches an aircraft comprising the gas turbine engine according to claim 1 (5:1-2; 5:27-45). 
Re Claims 13-14, TOPOL in view of ROYCE and VASSBERG teaches the engine of Claim 1 as discussed above. As discussed in TOPOL and ROYCE. TOPOL in view of ROYCE and VASSBERG teaches a method of operating a gas turbine engine of claim 1, attached to an aircraft (5:1-2; 5:27-45), the method comprises using the gas turbine engine to provide thrust to the aircraft for taking off from a runway (TOPOL 6:11-28). As discussed above in Claim 1, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention  to provide thrust to the aircraft for taking off from a runway TOPOL and ROYCE such that Wlrp x NTURBmin is equal to 600,000 and ϕfan is equal to 3.048 meters or 3.429 meters at the lateral reference point, yielding an LSS of 1.82x106 m-rpm and 2.06x106 respectively (during which the low speed system parameter (LSS) is in the range of 1.3x106 m-rpm ≤ LSS ≤ 2.9x106 m-rpm  and within the range of 1.6x106 m-rpm ≤ LSS ≤ 2.8x106 m-rpm) at the take-off lateral reference point, defined as the point on the line parallel to and 450 m from the runway centre line where the EPNL noise level is a maximum during take-off, in order to provide an efficient very-high-bypass-ratio turbofan engine that provides increased thrust for the amount of fuel burned, low-fan-pressure-ratio engines (VASSBERG 1:29-40) by selection of diameter (ϕfan), while facilitating operational noise that is less sensitive to human hearing (5:23-47) by selection of Wlrp and NTURBmin . 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over TOPOL in view of ROYCE AND VASSBERG as applied above, further in view of KNIP. 
Re Claim 3, TOPOL in view of ROYCE and VASSBERG teaches the engine of claim 1, but fails to teach total number of turbine blades in the turbine that drives the fan via the gearbox is in the range of from 320 and 540. 
	KNIP teaches a total number of turbine blades in the turbine that drives the fan via the gearbox is in the range of from 320 and 540 (p. 10, table 2; LPT has 332 rotor blades). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that the total number of turbine blades in the turbine that drives the fan via the gearbox is in the range of from 320 and 540 as taught by KNIP, to facilitate a geared fan configuration with increased mean velocity & efficiency and reduced stage work factor (KNIP p. 6). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over TOPOL in view of ROYCE AND VASSBERG as applied above, further in view of ADAMS.  
Re Claim 5, TOPOL in view of ROYCE and VASSBERG teaches the engine gas turbine engine according to claim 1, wherein the bypass ratio at cruise conditions is in the range of from 12 to 18, optionally 13.0 to 18.0. 
	ADAMS teaches the bypass ratio at cruise conditions is in the range of from 12 to 18, optionally 13.0 to 18.0 (2:53-60). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bypass ratio at cruise conditions is in the range of from 12 to 18, optionally 13.0 to 18.0, to increase mass flow of the engine in an efficient manner (1:23-31, 5:29-41). 


Claims 6 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over TOPOL in view of ROYCE AND VASSBERG as applied above, further in view of POINTON.  
Re Claim 6, TOPOL in view of ROYCE and VASSBERG teaches the gas turbine engine according to claim 1, wherein the fan diameter is in the range of from 320 cm to 400 cm (VASSBERG – see claim 1) but as discussed so far fails to teach and the rotational speed of the fan at the take-off lateral reference point is in the range of from 1300 rpm to 1800 rpm 
POINTON further teaches providing the fan diameter is in the range of from 320 cm to 400 cm (150 inches = 381 cm) (¶0008). The recitation “the rotational speed of the fan at the take-off lateral reference point is in the range of from 1300 rpm to 1800 rpm” is a functional recitation of intended use and has been accorded little patentable weight. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) and “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2114. 
Moreover, POINTON characterizes fan speed as a result effective variable, routinely optimized through gear ratio selection for given application (¶0008). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to the engine such that the rotational speed of the fan at the take-off lateral reference point is in the range of from 1300 rpm to 1800 rpm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges [of a result effective variable] by routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP § 2144.05 II (B), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05 II (A).

Re Claim 11, TOPOL in view of ROYCE and VASSBERG teaches the method of operating an aircraft comprising the gas turbine engine according to claim 1, the method comprising taking off from a runway (See TOPOL 6:11-28; ROYCE p. 58), but as discussed so far fails to expressly teach wherein the maximum rotational speed of the turbine during take-off is in the range of from 5300 rpm to 7000 rpm. 
Moreover, the prior art characterizes rotational speed of the turbine during take-off as a result effective variable, routinely optimized to achieve desired noise levels and efficiency (See TOPOL 6:11-28; POINTON ¶0008). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide the method wherein the maximum rotational speed of the turbine during take-off is in the range of from 5300 rpm to 7000 rpm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges [of a result effective variable] by routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP § 2144.05 II (B), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05 II (A).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over TOPOL in view of ROYCE AND VASSBERG as applied above, further in view of BALTAS.   
Re Claim 7, TOPOL in view of ROYCE and VASSBERG teaches the gas turbine engine according to claim 1, but as discussed so far fails to teach the fan tip pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet, is in the range of from 1.25 to 1.5, optionally 1.35 to 1.45, at the take-off lateral reference point. 
The recitation “the fan tip pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet, is in the range of from 1.25 to 1.5, optionally 1.35 to 1.45, at the take-off lateral reference point” is a functional recitation of intended use and has been accorded little patentable weight. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) and “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2114. 
Further, BALTAS teaches the fan tip pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet, is in the range of from 1.25 to 1.5, optionally 1.35 to 1.45 (Table 1, pressure ratio – see span 100% where pressure ratio = 1.400) (see also 5:1-44). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide  the engine such that the fan tip pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet, is in the range of from 1.25 to 1.5, optionally 1.35 to 1.45, at the take-off lateral reference point, to control engine noise and performance (2:1-5, 5:1-44).
Claims 8-10 is rejected under 35 U.S.C. 103 as being unpatentable over TOPOL in view of ROYCE AND VASSBERG as applied above, further in view of A320.    
Re Claim 8, TOPOL in view of ROYCE and VASSBERG teaches the gas turbine engine according to claim 1. TOPOL further teaches the turbine that drives the fan via the gearbox comprises at least two axially separated rotor stages (fig. 1) but as discussed so far fails to teach each and every one of the rotor stages of the turbine that drives the fan via the gearbox comprises in the range of from 60 to 140 rotor blades, optionally 80 to 140 rotor blades. 
A320 teaches each and every one of the rotor stages of the turbine that drives the fan via the gearbox comprises in the range of from 60 to 140 rotor blades, optionally 80 to 140 rotor blades (Chapter 2, p. 8). Low pressure turbine is a three stage turbine where 84 blades in the first stage, 86 blades in the second stage and 78 blades in the third stage. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that each and every one of the rotor stages of the turbine that drives the fan via the gearbox comprises in the range of from 60 to 140 rotor blades, optionally 80 to 140 rotor blades, in order to change energy from combustion gas into torque for driving the low pressure compressor and fan (A320, Chapter 2 page 8). 
Re Claim 9, TOPOL in view of ROYCE and VASSBERG teaches the gas turbine engine according to claim 1. TOPOL further teaches the turbine that drives the fan via the gearbox comprises at least two axially separated rotor stages (Fig. 1) but as discussed so far fails to teach the average number of rotor blades in a rotor stage of the turbine that drives the fan via the gearbox is in the range of from 65 to 120 rotor blades, optionally in the range of from 85 to 120 rotor blades. 
A320 teaches the average number of rotor blades in a rotor stage of the turbine that drives the fan via the gearbox is in the range of from 65 to 120 rotor blades, optionally in the range of from 85 to 120 rotor blades (Chapter 2, p. 8). Low pressure turbine is a three stage turbine where 84 blades in the first stage, 86 blades in the second stage and 78 blades in the third stage. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that the average number of rotor blades in a rotor stage of the turbine that drives the fan via the gearbox is in the range of from 65 to 120 rotor blades, optionally in the range of from 85 to 120 rotor blades, in order to change energy from combustion gas into torque for driving the low pressure compressor and fan (A320, Chapter 2 page 8).
Re Claim 10, TOPOL in view of ROYCE and VASSBERG teaches the gas turbine engine according to claim 1. TOPOL further teaches the turbine that drives the fan via the gearbox comprises at least two axially separated rotor stages (Fig. 1) but as discussed so far fails to teach the number of rotor blades in the most axially rearward turbine rotor stage of the turbine that drives the fan via the gearbox is in the range of from 60 to 120 rotor blades, optionally in the range of from 80 to 120 rotor blades. 
A320 teaches the number of rotor blades in the most axially rearward turbine rotor stage of the turbine that drives the fan via the gearbox is in the range of from 60 to 120 rotor blades, optionally in the range of from 80 to 120 rotor blades (Chapter 2, p. 8). Low pressure turbine is a three stage turbine where 84 blades in the first stage, 86 blades in the second stage and 78 blades in the third stage. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that the number of rotor blades in the most axially rearward turbine rotor stage of the turbine that drives the fan via the gearbox is in the range of from 60 to 120 rotor blades, optionally in the range of from 80 to 120 rotor blades, in order to change energy from combustion gas into torque for driving the low pressure compressor and fan (A320, Chapter 2 page 8).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,590,851. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘851 teach or suggest every limitation of the at issue claims to one of ordinary skill. 
Claims 1-5, 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,815,895. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘895 teach or suggest every limitation of the at issue claims to one of ordinary skill.
Claims 1-5, 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,975,802. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘802 teach or suggest every limitation of the at issue claims to one of ordinary skill.
Claims 1-2, 4-7 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,181,075. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘075 teach or suggest every limitation of the at issue claims to one of ordinary skill.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
June 04, 2022

/JASON H DUGER/Primary Examiner, Art Unit 3741